Citation Nr: 0629181	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-07 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for amputation of the right forearm below insertion 
of the pronator teres, distal third, major.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran underwent a VA examination 
in January 2003 at which the veteran was diagnosed by x-ray 
evidence to have moderate post-traumatic osteoarthritis of 
the right elbow associated with the service-connected 
midforearm amputation with limitation of motion of the right 
elbow.  The Board considers this to be an informal claim for 
secondary service connection for arthritis of the right elbow 
and refers this claim to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular rating 
available for amputation of the major upper extremity below 
the insertion of the pronator teres, and the evidence does 
not show that his disability presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.

2.  The evidence does not show that the veteran is unable to 
attain and/or maintain substantially gainful employment due 
to his service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 
percent for amputation of the right forearm below the 
insertion of the pronator teres, distal third, major, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5124 (2005).

2.  The criteria for a TDIU rating have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran on 
his claim for a TDIU in September 2002, prior to the initial 
AOJ decision, but notice as regard to the issue of an 
increased disability rating for his right forearm amputation 
was not sent until May 2003.   Although notice was provided 
after the initial adjudication, the Board finds that the 
veteran has not been prejudiced thereby.  His claims were 
subsequently readjudicated in a May 2003 Statement of the 
Case after providing the veteran with an opportunity to 
respond to each notice, which he did.  Furthermore, the 
veteran was told it was his responsibility to support the 
claims with appropriate evidence, and he was provided with 
the text of the relevant regulations relating to VA's duty to 
notice and assist.  In addition, although the notices 
provided to the veteran do not contain notice of the fourth 
Pelegrini II element (i.e., tell the claimant to provide any 
evidence in his or her possession that pertains to the 
claim), the Board finds that the veteran was not prejudiced 
by this deficiency in the notices as he knew of the need to 
provide additional evidence and did so.  In addition, in a 
March 2006 statement, the veteran notified VA that he had no 
additional evidence to submit.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices; and he has done so throughout the 
claim process.  Thus, the Board considers the notice 
requirements met, and the actions taken by VA to have cured 
the error in the timing of the notice.  Further, the Board 
finds that the purpose behind the notice requirements has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to the 
merits of this case.

With respect to VA's duty to assist, the veteran did not 
identify any recent medical treatment related to his right 
forearm amputation.  The RO attempted to contact the 
veteran's previous employer to obtain information relating to 
his claim for a TDIU, but no response was received.  The 
veteran was notified in the rating decision and Statement of 
the Case of what evidence the RO had obtained and considered 
in rendering its decision.  He has not identified any 
additional evidence.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).   VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examination in January 
2003.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected right forearm amputation since he was last 
examined.  The veteran has not reported receiving any recent 
treatment, and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.   

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.  

II.  Increased Rating Claim

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

In this case, the veteran's disability is evaluated based on 
the level of amputation of the right upper extremity.  Under 
Diagnostic Code 5124, the veteran is currently assigned a 70 
percent evaluation for amputation of the major extremity's 
forearm located below the insertion of the pronator teres 
muscle.  38 C.F.R. § 4.71a (2005).  In order to warrant the 
next higher evaluation, the amputation of the forearm must be 
above the insertion of the pronator teres.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5123 (2005).  However, the medical 
evidence clearly shows that the site of the amputation is 
below the insertion of the pronator teres muscle.  Absent 
evidence of an amputation at a higher level, the criteria for 
a higher evaluation of the veteran's amputation have not been 
met.  Thus the preponderance of the evidence is against a 
higher disability rating for the veteran's service-connected 
amputation of the right forearm.

Consideration must also, however, be given to assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2005).  Generally, the degrees of disability specified in 
the VA Schedule for Rating Disabilities are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned.  
38 C.F.R. § 4.1 (2005).  However, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence indicating that the disability at issue causes 
marked interference with employment, or frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2005); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
does not have the authority to assign an extraschedular 
rating in the first instance, but may consider whether 
referral to the appropriate official is required.  See also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (citing 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (holding that 
§ 3.321(b)(1) "does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required")).  

The evidence of record does not suggest the existence of such 
an unusual disability picture so as to render application of 
the regular provisions impractical.  The evidence does not 
show that the veteran has an "exceptional or unusual" 
disability.  In fact, the only medical evidence of record is 
the report of the VA examination conducted in January 2003, 
which shows the veteran's amputation to be well healed, 
nonadherent to the underlying radius or ulna, without 
evidence of a neuroma at the distal end of the stump, with 
normal skin tugor, and without evidence of ulcerative 
breakdown.  There is no evidence of any hospitalization or 
other extensive treatment regimen required.  In addition, 
there is no evidence showing that the veteran's employment 
has been interfered with due to the amputation to a degree 
that would render the application of the regular schedular 
standards impractical.  Thus the Board finds that the 
preponderance of the evidence is against referral of the 
veteran's claim for extraschedular consideration.

For the foregoing reasons, the preponderance of the evidence 
is against the veteran's claim, and the benefit of the doubt 
doctrine is not for application.  His appeal must, therefore, 
be denied.

III.  TDIU Claim

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient  
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2005).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15 (2005).  

The veteran is service-connected for amputation of the right 
(major) forearm below the insertion of the pronator teres, 
evaluated as 70 percent disabling, disfiguring scars on the 
right and left side of his face and forehead, evaluated as 10 
percent disabling, and slight widening of the right 
acromioclavicular joint, evaluated as 0 percent disabling, 
for a total combined rating of 70 percent.  Thus, he meets 
the minimum schedular requirements for a TDIU under 38 C.F.R. 
§ 4.16(a) (2005).  However, the evidence must still show that 
the veteran is unable to pursue a substantially gainful 
occupation due to his service-connected disability.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The evidence shows that the veteran has a 10th grade 
education, so he is restricted in the employment for which he 
qualifies.  However, the evidence fails to show that the 
veteran is otherwise unable to attain or maintain gainful 
employment.  The veteran testified that he worked as a welder 
for 42 years until 1987 when he retired.  He testified that, 
despite his service-connected right forearm amputation, he 
was able to perform his work requirements with some 
accommodations for his amputation.  He said the reason for 
his retirement in 1987 was because the work he was doing 
changed so that it became more difficult to perform his work 
duties in a timely fashion.  In other words, the work went 
from welding smaller pieces to larger pieces of a yard or 
more that required him to stop welding to feed the rod held 
in his prosthesis, thus taking him twice as long to finish a 
job as someone with two hands.  He said this made him 
uncompetitive.  He has not indicated, however, that his 
employer forced or asked him to retire because of his 
disability or that he was otherwise disciplined for untimely 
finishing jobs.  And although the veteran testified that he 
would have discomfort at work due to heat from the welding 
and holding the rod in his prosthesis, there is no evidence 
that this interfered with his employment such that he missed 
a substantial amount of work or otherwise was unable to 
perform his work duties.  

Furthermore, although the veteran has stated that he has pain 
in the right arm, which he called "phantom pain," there is 
no evidence that this pain is so debilitating that it 
prevents the veteran from working.  There is no evidence that 
he has sought medical treatment or takes any medication 
because of this pain or that he is bedridden or housebound 
because of this pain.  There is also no evidence that his 
pain substantially interfered with his earlier employment.

The veteran underwent a VA examination in January 2003.  The 
examiner failed to find any additional impairment beyond the 
amputation itself that would preclude the veteran from 
continued gainful employment.  He said that the veteran could 
be employed with modifications for unilateral use of his left 
upper extremity.  Although the veteran testified at his 
hearing that he is having problems with his left upper 
extremity as secondary to his right forearm amputation, the 
examiner failed to find any significant orthopedic 
disabilities that would compound his problem of material 
handling.  

Finally, although the veteran has said that he is unable to 
work, the veteran also said that he has not tried to find 
other employment.  Thus there is no evidence that the veteran 
has been denied substantially gainful employment because of 
his service-connected right forearm amputation.

Under these circumstances, the preponderance of the evidence 
is against finding that the veteran's service-connected 
disabilities cause him to be unable to pursue substantially 
gainful employment, and the benefit of the doubt doctrine is 
not for application.  Therefore, the veteran's appeal is 
denied.


ORDER

Entitlement to a disability rating in excess of 70 percent 
for amputation of the right forearm below insertion of the 
pronator teres, distal third, major, is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


